           Case 7:21-cv-00092-VB Document 7 Filed 01/25/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CLIFFORD EATON,

                                  Plaintiff,

                      -against-                                      21-CV-0092 (VB)

                                                                 ORDER OF SERVICE
 INNOVIS DATA SOLUTIONS, INC.; TRANS
 UNION, LLC,

                                  Defendants.

VINCENT L. BRICCETTI, United States District Judge:

       Plaintiff, currently incarcerated in FCI Otisville, brings this pro se action under the Fair

Credit Reporting Act, 15 U.S.C. § 1681 et seq., and the New York Fair Credit Reporting Act,

N.Y. Gen. Bus. Law § 380 et seq., alleging that Defendants repeatedly reported inaccurate

information on his credit report. By order dated January 22, 2021, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). 1

                                           DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summonses and complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
            Case 7:21-cv-00092-VB Document 7 Filed 01/25/21 Page 2 of 4




summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Innovis Data Solutions, Inc., and Trans

Union, LLC, through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.




                                                   2
            Case 7:21-cv-00092-VB Document 7 Filed 01/25/21 Page 3 of 4




         The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Innovis Data Solutions, Inc., and Trans Union, LLC, and deliver to the U.S.

Marshals Service all documents necessary to effect service.

SO ORDERED.

Dated:     January 25, 2021
           White Plains, New York

                                                         VINCENT L. BRICCETTI
                                                         United States District Judge




                                                3
Case 7:21-cv-00092-VB Document 7 Filed 01/25/21 Page 4 of 4




          DEFENDANTS AND SERVICE ADDRESSES


  Trans Union, LLC
  555 West Adams Street
  Chicago, IL 60661

  Innovis Data Solutions, Inc.
  250 East Broad Street, Fl. 21
  Columbus, OH 43215
